SUMMARY ORDER
Petitioner-Appellant Giovanni Riggi appeals from an order of the district court denying his petition for a writ of error coram nobis. We presume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
We affirm for substantially the reasons given by the district court. To the extent that Riggi raises grounds for challenging the district court’s denial of his petition for the first time on appeal, we decline to consider those arguments as they were not raised below and our refusing to do so will not result in “manifest injustice.” See Fifth Ave. Presbyterian Church v. City of New York, 293 F.3d 570, 576 (2d Cir.2002).1
The judgment of the district court is therefore AFFIRMED.

. We also deny Riggi’s motion for appointment of counsel.